Maxwell, J.
In December, 1886, the firm of Cook & Biglin were engaged in the mercantile business at O’Neill, and being indebted to various persons, on the 16th day of December, 1886, confessed judgments in favor of various creditors in-the aggregate for $1,416. Executions were thereupon issued upon said judgments and levied upon the stock of goods in controversy. The goods remained in the possession of the constable until about the 21st of December,. 1886, when the defendants in error claimed to have purchased the goods aiid received bills of sale from the judgment debtors and judgment creditors. On the following day, other creditors procured attachments against Cook & Biglin, and caused the same to be levied upon the stock of goods in question. Afterwards, on the same day, the defendants in error brought an action of replevin and reclaimed the goods.
On the trial of the cause, the court found in favor of the-defendants in error, and rendered judgment for one cent damages.
The testimony shows that the person named Biglin, who-was a member of the firm of McCann & Biglin, is a brother of a person of the same name who was a member of the firm of Cook & Biglin. The testimony tends to show that McCann-& Biglin purchased the goods in controversy for their full value and paid the purchase money to creditors of the firm of Cook & Biglin. So far as appears, the design on their part was not to defraud creditors of Cook & Biglin.
*599It is unnecessary to review the testimony at length. The defendants in error appear to have acted in good faith and will be protected.
There is no error in the record, and. the judgment is
Affirmed.
The other judges concur.